OFFICE   OF    THE   ATTORNEY      GENERAL          OF   TEXAS
                                  AUSTIN
  GROYER SELLERS                           11
  ATTORNEY
         GENERAL


Honorable B. Y. Cunnlnghsa
county Aucltor
Mavarro County
Conlcana, Texas




                                                             estlng the oplnlon
                                                             ereh, is ln pnrt
as followmr


                                                      fee bar18 and
     In him aIm.ml                                    claims that he
     18 entitled to                                   I am OS the
                                                to ~1,800.00 annufll

                                            lng the $2,100.00.
                                            $2,1ooroC and came
                                            varro county  had mom
                                I bssec on the 1930 CeJleW. lie
                                ld remain the mutut, We litustlon
                                tim  g',Fti3srtz3
                                                Countr 18 a little
                                                 I em taking the
                                     ua uroppei b?3lou60,000
                                     into the lover bracket
                                    800.00      per   par.

          "Pleaee advise vhlch bnroket           this coastable nom
     OcQeS uncer.
          .In thle conetsble'eannual mport he ret8
                                              in3 OPL
     a8 an expenseitemmoneypaid for lnforustloa
     cases. ShoulC      that   be anauthoritsd expense item?
            %uld it bs l-1 ior 0~1 CountyCle*, Dlrtrlot
        Clarkand Tu As8e**or enQ Collector  to hey s&m-
        Baaeatnoorar pad ror out of our Pwm8a4a             e
        mea t
            P a Q? %a   a r et& la gth elttltuQoth a tthey am
        yeeen~pu      i o?&vameCountyanQwmlQbelrg8l
                      id for out of ths Pomaaeat xBpromBeat
        BOMf. csa tea be 4oae?m
          kvame Couatr had (L populatlan of 60,507 Lababltanta
locorQlng to tha 1930 hdenl   Cairur. S+l County bad 4 09ul4-
tlon of 51,308 lahabltaatr aoeoadiag to the 1940FeQenl LUS.
                 ArtloleSW,            Voraoa~a               CivilStatute*
                                                      AmaotateQ                          la,
la part,        a* ~ollcnfr:                                    /
                                    ..,
                   "sxoept as otborul88 9mwi&4        ln th islot tha
        urnual refe         tbbtata~bsretalaed     by pnoinot, ommty,
        ant3dirtriot 0rri08n              mntionsd in thla Art1010 8hnll
        be as fo11ov81'. . . 3. In eouptlu ooatalalaga*
        may A8 Thlrtp&vea    mousaae Plv0 fhnrdnd oao (f'l,Wl)
        aad not ooro than Slxtr ThowaaQ (60 000) iababltuitr,
        or ooatainlag a oltrof ov0r 9Wat&vv     TbouaaaQ
        (25,000)        lnhebitaatr,      .   .   .   urtloo    of the po800 aaQ :’
        oomtable, W.&teen lfunQwQ ~1800.00) Dollar8 mch:
                   Artlalr yJg1, VenioaG Ana0tat.Q Civil sfiatutesl8, fa
part,     l8 roiiwr:

                 '3aohoffloo?ameQla thirohpterohall first
        out     of the ourreatteesof his officepiator bs paid
        ra      -0w         ail0w      hia -0,         th0 9mir10ar           or hti0ie
        ~88),tt3gothorvith              tha 8ala?loa
                                                   oshla               urlrtaat
        Qoputles,
                aM wthorlsedoxpease uaderhrtlole38p9,
        rrd the ummtneoe8u~to                         ooverawtof             yllez:t-
        we,        surety    bead   IIS~ be nqulml         by   fav.     P
        fees of ruoh off100 0olleotmQ in my                      tsar be moziza
        theamountaee&dtopr~             theaacmntrabwer
        same aballbe           QoeaeQexoooefees, enQ lballr                       Qlr9o:eQ
        of la the usme? hereinrites9rovlQeQ.
                   l
                            .Ia o o ua tler
                                         o o a tda l.a g y a *shlrtp
                                                    l*ma
        Sevea +&84aQ Ilve HuaQreQ Ocu (37,501)mb not mora
        thna slxtrFboueube (6o,ooo), or 0oataialrJg a cltrof
        over hrenty-Plve            12houurnd(25,000) iahabitantr,                Qlo-
        trletaad oouaty offloen aaaeQ her&n *ball retain
        oae-third of muoh lxoesa feer until lueh one-thlN,
        togothsr        vlth the 8mouat rpeoifl.eQ la Artlole 3883
        amtnmtr        to PortpTvo HuaQraQ PlStp ($4250.00)Dollarr.
        Preoinot offioen               ah11 retala one-third until ruoh
PIanoreble1. I. Cuunlngbm, page 3


        one-third, together vlth tbr amount 8pecIfleQ ln Artlole
        3863, amounts to Tveatpfio HuatlracYDollan (@OO.OO).”
          The foregoing provleloar of hrtlole 3883 urd 3891, Vomoak%
brhOt4ted civil   8tatut.8, lm th 8DI’OVi8iOM l lleablo to th.
oonrt8ble vho Is aompema ted QIIl fee baalr la %a van-0 County a s
add County has b population of 51,3Q8 Iababitantraocoldlng to
the1940 Federal Cewor. Flume provlrla18 of the foregoing rtst-
uter *hioh am lppliMble to oountlor ounta         60 001 md not
more thaa 100,000 l.nbabltantr am Do longer-7app ladle to Savarro
         The mxlmum oompenmatloaof the oonsbable l.nqul~dabout
23*axceed       hreatpTv0 Hundred Dollam ($2200.00)per m.
In determining the lraxtaupooapeasatloa of the aomtable, t&o
*ppllcable statutes horetofom quoted 8uat   b8 canplle6 vlth.
          We cmaot oategorleal aasver our 8econd questicm,
as ve do not MAYO 8uSfloloat     Y a upon d luh to time an opinion.
                               fao
If you still desire our epIa.Im re@wQ       this quertlan, please
stat. laQet8l.l theaatum     of aasu lava
                                        9 veclrrpdthe lafomfitlon
*eoureQ. Upon the Ileoelptof this Infomratloo,ve vi11 be glad
to give this questha our furthor oaouibsratlan.
           Ue aov oomlder your third pwrtloa. 8eatloCL9 of
Article 8 of thr ~8~'Cormtltution pwsarlber the wdmun wits
of taxes for geaerel purposeaD for ro~4s and brldfpa, for judea,
awl for the erectlen of pub110 b~llQ&ags~ streets, sewrs, vater
vorks and other penmaeat lnproveuaeat8.The lxeaedlate       purpose of
8dd 9~0~181~1n0r the cfnwitution i8 to imt        the atwmt    of taxes
that might be mired for the several pumosesj but it I8 also
QorlgaateQ  to lahibit   uae88lvr rxpsrd1tum* for say rwh purpose,
ud to mq uln th a u    t y sa dlll moa4ws raised for tax8tIoo *ball
ti applleQ to that 9wtloular purpose 8ml a0 other. (Ault v* &la
Couat~, 116 8. Y. X9)
          The aase of Ml       v. YlllIaas, 202 9. V. Ed& holds,
among otbep things, that the Cen8tltutlm aoateqZits8 that, as
a matter of amoa hoa;wir$       fair 4-l    , tJLxBcaeytalceafmal
tho people eateaslb                          be exjmded for that
purpose alone, as veLT1 as the     mm,   for that plrtloulm ola88,
shall   not   lxomQ   the   pr6rcrlbeQ Nnwlmm.
          The a.A*eof HenQeMar countyv* Burke, 262 s. v. 94,
holOs,emng other thing8, that the rtrtuk requires Wletw
and lll mang ~aisodby taxatlaa ior-        muoh9urpwo rherllbe
applied, fatthlbl4    to that partleular purpose, aa needed there-
for, WUS aot to roJ other purpose or we vhateoever.     (Artlcle
2352, ~W~I~X*S   Anootatad civil statutes)
            w e&l1 OUP lttea tlea    to the r011ovla# lay&OS
8eotloa 9 or Artloi l 8 of t&a Camtltutlon,    to vlt,
lmtlae    0fpub110 buIld&q     ltrots,    80ver8,~tewo~      ud
othrr.puQumIt    lmproveBeat* .
           Uatler tba fealllarrule  ofooa8trwtIcmlmwaa*      'eju8Uea
  eaerlsm, reootrdbooks er parmaeat   reoorQ8 of the ootmt7 olork
hatriot afork rrtdp arrerror-4011eoEoreorildnot bo reaaowb&
aoMtmaa    to be ul other pelmaeat lsplwewat.=
                                       of uMoh I8 eaalored for
                                             mood books for tha
                                           oould not M piid for

           xa vlev or tbo rowgo r uth o r itk r p,o u lu r emp o et-
fill7 uJvlse6 that  it          7 05 or thla tiepebat
                       i* the opia                       that the
permaeat   reoord8 for tb8 0-t    olerk, dlstrlot ole* rod tax
&**o*sor-oolleotor urknotbe paIQ for out 0r the Pexaaamt xm-
wwanaat   FwIof    the oouatp